

113 HR 3630 IH: Cure for AIDS Act of 2013
U.S. House of Representatives
2013-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3630IN THE HOUSE OF REPRESENTATIVESDecember 2, 2013Mr. Himes (for himself, Ms. Lee of California, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a research program under the Congressionally Directed Medical Research Program of the Department of Defense to discover a cure for HIV/AIDS.1.Short titleThis Act may be cited as the Cure for AIDS Act of 2013.2.Sense of Congress; findings(a)Sense of CongressIt is the sense of Congress that—(1)finding a cure is essential to ending the AIDS epidemic in the United States and globally;(2)AIDS treatment has saved millions of lives and also makes it much less likely that HIV infection will be passed to a partner;(3)access to AIDS treatment in the United States and globally needs to continue to be expanded but AIDS treatment is not a cure and not the ultimate solution for the tens of millions of people living with HIV/AIDS;(4)the National Institutes of Health is the leading health research organization in the world and has dedicated millions of dollars to AIDS cure research;(5)to accelerate AIDS cure research and product development, it is becoming increasingly important to invest in areas that can complement the essential role of the National Institutes of Health; and(6)a cure will save hundreds of millions of dollars in spending and have a powerful positive economic impact globally.(b)FindingsCongress finds the following:(1)It is estimated that in 2012 roughly 35,300,000 people were living with HIV/AIDS worldwide.(2)In the United States, 1,200,000 Americans are estimated to be infected with the virus.(3)Every 9.5 minutes, a citizen of the United States becomes infected with HIV. Roughly 2,700,000 individuals, including 390,000 children, became newly infected with HIV in 2010 alone.(4)In fiscal year 2012, the Federal Government spent $27,700,000,000 on HIV/AIDS, the largest component being services and treatment for people living with HIV/AIDS in the United States at a cost of $15,600,000,000. The average lifetime cost of HIV treatment is estimated to be $367,134 per person.(5)In the last two years, discoveries have led to growing optimism in the scientific community that a cure for AIDS can be found. The eradication of HIV from the body of one individual in Germany has led many scientific leaders to believe that curing AIDS is now possible. Leading researchers believe we are now at the cutting edge of scientific discovery for an AIDS cure with a range of novel approaches being explored, including stem cells, gene therapy, medications, and immune response modifications, such as therapeutic vaccines.3.Establishment of HIV/AIDS Congressionally Directed Medical Research Program(a)Establishment of research program(1)In generalThe Secretary of Defense, acting through the Congressionally Directed Medical Research Program, shall establish and support an accelerated research program dedicated to the discovery of a cure for HIV/AIDS.(2)AdministrationThe Secretary shall carry out the research program established under paragraph (1) in collaboration with—(A)the Director of the National Institutes of Health;(B)the Director of the National Institute of Allergy and Infectious Diseases; and(C)any head of a Federal agency that the Secretary determines appropriate.(b)ScopeTo provide the basis for developing a cure for HIV/AIDS, the Secretary shall ensure that research conducted under subsection (a)(1) is highly targeted to address the following scientific questions and priorities:(1)How HIV persists despite antiretroviral therapy.(2)Where HIV persists beyond the reach of antiretroviral therapy.(3)Whether ongoing attempts of the immune system to clear the infection actually hinders the ability of the medical community to cure infected individuals.(4)Why the immune system reduces but does not eliminate levels of the virus.(5)How to measure ultra-low levels of the virus in the body of an infected individual.(6)Identifying and testing interventions, such as drugs, that may eliminate the virus from infected individuals.(7)Identifying and testing interventions, such as vaccines, that may help an infected individual permanently control the virus without antiretroviral therapy.(c)Assistance by nonprofit entities(1)CoordinationIn carrying out the research program established under subsection (a)(1), the Secretary shall coordinate with at least one eligible nonprofit entity—(A)whose primary mission is ending the AIDS epidemic through innovative research; and(B)that has experience carrying out programs dedicated to AIDS cure research.(2)ResponsibilitiesThe Secretary shall ensure that the responsibilities of a nonprofit entity selected under paragraph (1) include partnering with the Secretary to establish research priorities for peer-reviewed funded research pursuant to subsection (b).(d)Annual reportsIn each annual report on the Congressionally Directed Medical Research Program that the Secretary submits to Congress, the Secretary shall include information on the progress of the research program established under subsection (a)(1).(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2014 through 2018.